Citation Nr: 1206005	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to November 1974.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In December 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Board remanded the claim in September 2011 so that additional development of the evidence could be accomplished.  

The Board mentioned in September 2011 that when the record associates different diagnoses with the same symptoms, the nature of the veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this case, the Board notes that the Veteran has been assigned diagnoses of bipolar disorder and depression for his psychiatric symptoms.  Thus, the Board has broadened the claim to include any acquired psychiatric disorder for which service connection could be effected. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

The issue on appeal was remanded by the Board in September 2011 for additional development.  Specifically, the RO/AMC was directed to obtain "all treatment records for the Veteran from the Roseland Community Hospital in accordance with the Veteran's VA Form 21-4142, Authorization and Consent to Release Information to VA."  

The Board notes now, as it did in September 2011, that at the conclusion of the Veteran's December 2010 hearing the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) for records from Roseland Community Hospital.  The Board additionally pointed out that it was unable to request them directly, and pointed out that the "appeal must be remanded so that the agency of original jurisdiction may request such records and add them to the claims file."  As discussed in detail below, this requested development was not done.  Further development is, therefore, needed in light of this Stegall violation. 

Following the Board's September 2011 remand, the AMC, as part of a letter mailed to the Veteran in September 2011, in pertinent part, informed him that "You indicated that you received treatment from Roseland Community Hospital.  Please complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for Roseland Community Hospital, so that we can obtain treatment information.  You may want to obtain and send us the information yourself."  The letter was returned as undeliverable.  Review of the record also shows that the Board's September 2011 remand, mailed to the Veteran at same address as the letter from the AMC in September 2011, was also returned as undeliverable.  Later, in October 2011, the AMC again mailed a letter to the Veteran, again including the above-cited language regarding efforts to obtain the medical records from Roseland Community Hospital.  This letter was not returned.

Notwithstanding the efforts documented above by the AMC concerning the Roseland Community Hospital records, there continues to be pertinent private medical records that have yet to be associated with the claims file.  The Board again emphasizes that the Veteran has already supplied VA with, concerning medical records from Roseland Community Hospital, a completed VA Form 21-4142.  As these private medical records may contain information pertinent to the matter at hand, 38 C.F.R. § 3.159(c)(1)(2) mandates that VA assist in obtaining such records.  

The Board parenthetically notes that the Veteran claims to have been treated at the Roseland Community Hospital in 1975.  He separated from active duty in November 1974.  To this, it is observed that certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Thus, medical records pertaining to the Veteran's claimed psychiatric disorder, particularly those dated within one year of the Veteran's service separation may prove to be of significant benefit to him in his pursuit of service connection.

The Board also observes that the Veteran was afforded a VA mental disorders examination in October 2011, at which time the examiner opined that the Veteran's currently diagnosed mood disorder was less likely than not related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request all treatment records from the Roseland Community Hospital in accordance with the Veteran's VA Form 21-4142, Authorization and Consent to Release information to VA.  This form, submitted to VA December 7, 2010, shows that the Veteran claimed to have been treated for "mental health" at this facility in 1975.  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Thereafter, if and only if medical records are obtained from the Roseland Community Hospital in association with the development sought in 1. above, the RO/AMC should forward the claim folder to the VA examiner who completed the October 2011 VA examination.  After reviewing the claim folder, to include the October 2011 examination report findings, by means of an addendum report, the physician should indicate whether the findings and opinions expressed as part of the October 2011 examination need to be changed or amended in any way based upon review of the newly-obtained medical records from Roseland Community Hospital.  If so, such should be clearly indicated. 

3.  If and only if medical records are obtained from Roseland Community Hospital in association with the development sought in 1. above, and, if the VA physician who conducted the October 2011 examination is unavailable, the RO/AMC should schedule the Veteran for a VA psychiatric examination to assess the existence and etiology of his acquired psychiatric disorder(s).  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all appropriate diagnoses for the Veteran's psychiatric symptoms. 

b.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any acquired psychiatric disorder exhibited by the Veteran currently is causally or etiologically related to his military service, including his documented in-service asocial personality?

A rationale for any opinion advanced should be provided, including a discussion of the Veteran's claims of continuous symptomatology since service.  The examiner should also state what sources were consulted in forming the opinion.  

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


